DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 09/29/2022.
•    Claims 1, 5-6, 8, 10, 12, 14, 16, 18, 20, and 26 have been amended.
•    Claims 9, 11, 17, 19, 21-22, and 25 have been canceled.
•    Claim 27 has been added.
•    Claims 1-8, 10, 12-16, 18, 20, 23-24, and 26-27 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 09/29/2022, the 112(b) rejection has been withdrawn.

Information Disclosure Statement
	Information Disclosure Statement received 09/29/2022 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 12, 19, and 26 are objected to because of the following informalities:

With regards to claims 1, 12, 20, and 27, the limitation “spectral component” (claim 1: pg. 2, ln. 27; claim 12: pg. 6, ln. 24; claim 20: pg. 10, ln. 23; claim 27: pg. 12, ln. 6 and 20-21) appears to have a grammatical error. The limitation should likely read “spectral components.”

Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12-16, 18, 20, 23-24, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8, 10, 23-24, and 26-27 are directed to a process, claims 12-16 and 18 are directed to a machine, and claim 20 is directed to a manufacture. Therefore, claims 1-8, 10, 12-16, 18, 20, 23-24, and 26 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  

Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
providing a service to determine music interests of each of the plurality of test users, wherein the music interests of each of the plurality of test users are determined by the service based on accessing a music log and accessing a social media profile of each of the plurality of test users;
retrieving a first set of music files associated with the determined music interests of each of the plurality of test users, wherein each of the first set of music files includes a music feature value;
retrieving historic data of the plurality of  test users and a first set of answers provided by each of the plurality of test users to a set of psychometric questions; 
parsing one or more specific keywords from the retrieved historic data of each of the plurality of test users to obtain filtered historic data, wherein the one or more specific keywords correspond to one or more activities and one or more named entities associated with the plurality of test users;
deriving one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users; 
extracting from each music file of the first set of music files associated with each of the plurality of test users, a first set of music feature values corresponding to the first set of music files associated with the determined music interest of each of the plurality of test users, wherein the first set of music feature values includes one or more of rhythm, harmonics, temporal components, and spectral components; 
generating a first predictor model and a second predictor model based on the filtered historic data of each of the plurality of test users, the first set of music feature values extracted from each music file of the first set of music files associated with each of the plurality of test users, and the derived one or more psychometric features of each of the plurality of test users;
determining music interests of a target user based on execution of the service;
retrieving a second set of music files associated with the determined music interests of the target user, wherein each music file of the second set of music files is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding music file by the target user; 
extracting from each music file of the second set of music files associated with the target user, a second set of music feature values based on a chronological order associated with the second set of music files, wherein the second set of music feature values correspond to the set of music files, and wherein the chronological order associated with the second set of music samples is indicated by the date and time marker associated with each of the second set of music files;
determining one or more behavioral changes exhibited by the target user over a past time period based on the chronological extraction from each music file of the second set of music files;
providing the extracted second set of feature values and the determined one or more behavioral changes as input to the first model;
predicting one or more first psychometric features of the target user by using the extracted portion of the second set of music feature values as an input to the first prediction model;
predicting one or more business outcomes for the target user based on an output of the first model for the extracted second set of music feature values and the determined one or more behavioral changes;
receiving a feedback from the target user device of the target user on a relevance of the one or more business outcomes; and
updating the first model and the second predictor model based on the feedback to increase a prediction accuracy of the first model and the second predictor model.
The above limitations recite the concept of predicting a business outcome based on music and psychometric data.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claims 12 and 20 recite similar limitations as claim 1. Independent claim 27 recites similar limitations as claim 1 and further recites the abstract idea of predicting one or more business outcomes for the target user based on the extracted portion of the second music feature values, the predicted one or more first psychometric features of the target user, and the second predictor model. As such, independent claims 12, 20, and 27 fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 12, 20, and 27 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 12, 20, and 27 recite additional elements, such as hosting, by a web-based server, an application, executable on a plurality of test user devices of a plurality of test users, a memory, test user devices, Internet, a web-based server, a first and second neural network predictor model, a medium, a computer, and a server. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 12, 20, and 27 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 12, 20, and 27 merely recite a commonplace business method (i.e., predicting a business outcome based on music and psychometric data) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 12, 20, and 27 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 12, 20, and 27 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 12, 20, and 27 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 12, 20, and 27 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 12, 20, and 27 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 12, 20, and 27, these claims recite additional elements, such as hosting, by a web-based server, an application, executable on a plurality of test user devices of a plurality of test users, a memory, test user devices, Internet, a web-based server, a first and second neural network model, a medium, a computer, and a server. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 12, 20, and 27 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 12, 20, and 27 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 12, 20, and 27 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 12, 20, and 27 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 12, 20, and 27 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8, 10, 13-16, 18, 23-24, and 26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-8, 10, 13-16, 18, 23-24, and 26 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-6, 8, 10, 13-14, 16, 18, and 23 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 7, 15, 24, and 26 further identify additional elements, such as a user interface, tracking internet activity, and a machine learning algorithm. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-8, 10, 13-16, 18, 23-24, and 26 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 12, and 20, dependent claims 2-8, 10, 13-16, 18, 23-24, and 26, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-8, 10, 12-16, 18, 20, 23-24, and 26-27 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cama et al. (US 20170124074 A1), hereinafter Cama, in view of previously cited Stern et al. (US 20140082645 A1), hereinafter Stern, in view of previously cited Ritchie et al. (US 20160086089 A1), hereinafter Ritchie.

In regards to claim 27, Cama teaches a method (Cama: [0010]) comprising: 
retrieving, by a server, historical data of a plurality of test users, data relating to psychometrics of the plurality of test users, and a plurality of music samples for the plurality of test users (Cama: [0017-0019] – “collect and identify information about the users of the engine…save user preferences, track browsing, playlist, purchase history, ratings and reviews of recommendations…historical data regarding the user's musical preferences…data relating to music purchases, streaming habits, downloading habits, viewing habits including searching history or browsing history of websites”; [0026-0027] – “analytics engine may further…draw conclusions about a user's preferences and personality traits…the analytics engine may identify one of the ‘Big Five’ variable personality traits…user's extraversion, agreeableness, conscientiousness, neuroticism, and openness… psychological information as to whether the user is resigned, a struggler, a mainstreamer, aspirer, successful, explorer or reformer.”; [0078] – “The computer readable program instructions may execute…entirely on the remote computer or server”; [0028] – “compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data. The pattern matching may be calculated by extracting behavioral constraints which may be discovered using the clustering algorithms to compare user's having similar user preference data”; Examiner note: the first set of music samples is that of the other users),
wherein each music sample for the plurality of test users includes one or more first music feature values selected from rhythm, harmonics, temporal components, and spectral components (Cama: [0022] – “attributes and level of attributes of music, derived from the user preference data 101…[t]hese preferred music attributes…may include parameters such as…musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM)…volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics”; Examiner note: energy is interpreted be volume and genre; the pitch distribution is harmonics and a spectral component);
deriving, by the server, one or more psychometric features of each of the plurality of test users based on the first set of data corresponding to each of the plurality of test users (Cama: [0026] – “psycholinguistics module of the analytics engine may ingest publically available and private data sources, to identify personality traits about the user to draw conclusions about the user's music preferences, purchasing habits…identify one of the ‘Big Five’ variable personality traits to draw conclusions about the user…user's extraversion, agreeableness, conscientiousness, neuroticism, and openness…also life style variables and social class information extracted from the data sources. Life style variables may include such psychological information as to whether the user is resigned, a struggler, a mainstreamer, aspirer, successful, explorer or reformer”; see also [0017]; [0078]);
extracting, by the server, from each of the plurality of music samples one or more of the music feature values (Cama: [0022] – “record and track the preferred music parameters of the user. ‘Preferred music parameters’ may refer to attributes and level of attributes of music, derived from the user preference data 101, that a user finds to be appealing. These preferred music attributes may be very broad, or very specific, and may include parameters such as music genre, musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM), recording date, volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics”; see also [0017], [0028]);
generating, by the server, a first predictor model and a second predictor model based on the historical data of the plurality of test users, the one or more psychometric features of each of the plurality of test users, and the music feature values extracted from each of the plurality of music samples (Cama: [0024] – “The analytics engine may apply one or more of the algorithms of the machine learning models 124…analytics engine may generate and update the preferred music parameters of the user profile by using k-means clustering, psycholinguistics analytics directed toward the ‘Big Five’ personality traits, and the structured data provided as part of the user preference data…Using the psycholinguistics analytics in combination with clustering algorithms, the analytics engine may further employ statistical data modeling techniques to develop and create model from the user preference data, demographic data, psycholinguistic variables, lifestyle types and social class information”; [0022-0023] – “record and track the preferred music parameters of the user…analytics engine may predict the user's preferred musical parameters and predict a musical recommendation that will be considered enjoyable to the user”; [0017-0019] – “save user preferences, track browsing, playlist, purchase history, ratings and reviews of recommendations…historical data regarding the user's musical preferences…data relating to music purchases, streaming habits, downloading habits, viewing habits including searching history or browsing history of websites”; see also [0028]; [0078); 
receiving, by the server, a target music sample of a target user, wherein the target music sample includes one or more second music feature values selected from rhythm, harmonics, temporal components, and spectral components (Cama: [0017-0019] – “the users of the engine…the music recommendation can save user preferences, track…purchase history…and further refine recommendations as the user continues to provide data regarding their musical preferences to the music recommendation engine data source can be any source where data or metadata can be collected from…especially any data sources that provide historical data regarding the user's musical preferences…Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits”; [0028] – “compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data”; [0022] – “record and track the preferred music parameters of the user. ‘Preferred music parameters’ may refer to attributes and level of attributes of music, derived from the user preference data 101, that a user finds to be appealing. These preferred music attributes may be very broad, or very specific, and may include parameters such as music genre, musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM), recording date, volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics”; Examiner note: the target music sample is that of the user of the music recommendation discussed in [0028] (i.e., the target user));
extracting, by the server, from the target music sample one or more first music feature values selected from rhythm, harmonics, temporal components, and spectral component (Cama: [0022] – “Embodiments of the user's profile may record and track the preferred music parameters of the user. ‘Preferred music parameters’ may refer to attributes and level of attributes of music, derived from the user preference data 101, that a user finds to be appealing. These preferred music attributes may be very broad, or very specific, and may include parameters such as music genre, musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM), recording date, volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics”; see also [0017], [0028]);
predicting, by the server, one or more first psychometric features of the target user by using feature values as an input to the first prediction model (Cama: [0026-0027] – “Based on the results of the psycholinguistics analytics, the analytics engine may update the user's profile to reflect these traits and conclusions…identify personality traits about the user…life style variables and social class information extracted from the data sources. Life style variables may include such psychological information as to whether the user is resigned, a struggler, a mainstreamer, aspirer, successful, explorer or reformer”; [0032] – “The machine learning models 124 of the analytics engine 118 provides a collection of the machine learning algorithms which allow for the analytics engine to evaluate the input data about the user and subsequently create or update the preferred musical parameters that make up the user's profile”),
predicting, by the server, one or more business outcomes for the target user based on the extracted portion of the second music feature values, the predicted one or more first psychometric features of the target user, and the second predictor model (Cama:  [0022-0024] – “User preference data 101…preferred music parameters of the user…may refer to attributes and level of attributes of music, derived from the user preference data 101, that a user finds to be appealing. These preferred music attributes may be very broad, or very specific, and may include parameters such as music genre, musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM), recording date, volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics”; [0028] – “the analytics engine may further employ statistical data modeling techniques to develop and create model from the user preference data, demographic data, psycholinguistic variables, lifestyle types and social class information…analytics engine may further engage in pattern matching analytical models to compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data…Modeling similar users having similar variables can further help the analytics engine to draw conclusions and inferences by making assumptions that similar traits and preferences will have similar preferred music parameters”; see also [0045], [0078]).
Cama further discloses content including music samples, yet Cama does not explicitly disclose that the data relating to psychometrics of the plurality of test users is a first set of answers provided by each of the plurality of test users to a set of psychometric questions, where that the first set of data corresponding to each of the plurality of test users is the first set of answers provided by the plurality of test users; and that one or more first psychometric features of the target user are predicted using the extracted portion of the second music feature values. 
However, Stern teaches business outcome predictions (Stern: [abstract]), including 
that the data relating to psychometrics of the plurality of test users is a first set of answers provided by each of the plurality of test users to a set of psychometric questions (Stern: [0088] – “estimating compatibility by taking into account user-entered information (such as answers to personality questions)”); and
where that the first set of data corresponding to each of the plurality of test users is the first set of answers provided by the plurality of test users (Stern: [0088] – “estimating compatibility by taking into account user-entered information (such as answers to personality questions)”).
It would have been obvious to one of ordinary skill in the art to include in the business outcome prediction method, as taught by Cama, the ability that that the data relating to psychometrics of the plurality of test users is a first set of answers provided by each of the plurality of test users to a set of psychometric questions, where that the first set of data corresponding to each of the plurality of test users is the first set of answers provided by the plurality of test users, as taught by Stern, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cama, to include the teachings of Stern, in order to improve targeted content (Stern: [0104]).
Additionally, Ritchie teaches a method of linking personality to music (Ritchie: [abstract]), including 
that one or more first psychometric features of the target user are predicted using the extracted portion of the second music feature values (Ritchie: [0045-0059], teaches “In general, liking for a range of musical styles correlates with different big five dimensions, including but not limited to the following: Liking for Blues is positively related to scores for self-esteem, creativity, outgoing, and at ease. Liking for Jazz is positively related to scores for self-esteem, creativity, outgoing, and at ease. Liking for Classical music is positively related to scores for self-esteem, creativity, introvert, and at ease. Liking for Rap is positively related to scores for high self-esteem and outgoing. Liking for Opera is positively related to scores for self-esteem, creativity, and gentle. Liking for Country and Western is positively related to scores for hardworking and outgoing. Liking for Reggae is positively related to scores for self-esteem, creativity, outgoing, gentle, and at ease, and negatively related to scores for hardworking. Liking for Dance music is positively related to scores for creativity and outgoing, and negatively related to scores for gentle. Liking for Indie music is positively related to scores for creativity, and negatively related to scores for self-esteem, hard working, and gentle. Liking for Bollywood is positively related to scores for creativity and outgoing. Liking for Rock/Heavy Metal is positively related to scores for creativity, gentle, and at ease, and negatively related to scores for self-esteem, hard-working, and outgoing. Liking for Chart Pop is positively related to scores for self-esteem, hardworking, outgoing, and gentle, and negatively related to scores for creativity and at ease. Liking for Soul is positively related to scores for self-esteem, creativity, outgoing, gentle, and at ease. The Recommendation Engine 425 uses the outputs from the Profile Engine 422 and creates highly personalized, relevant recommendations that predict likely intent. Such recommendations may be based on preferences and personality”).
It would have been obvious to one of ordinary skill in the art to include in the business outcome prediction method, as taught by Cama, that one or more first psychometric features of the target user are predicted using the extracted portion of the second music feature values, as taught by Ritchie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cama/Stern, to include the teachings of Ritchie, in order to improve and correct recommendations (Ritchie: [0062]).


Allowable Subject Matter
Claims 1-8, 10, 12-16, 18, 20, 23-24, and 26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action. These claims would be allowable for substantially the same reasons as those set forth in the Office action dated 12/07/2021. For further details see the Office action dated 12/07/2021.



Response to Arguments
Applicant’s arguments, filed 09/29/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are integrated into a practical application because “claims recite active machine learning steps where the predictor model is updated based on feedback to increase the prediction accuracy.” (Remarks page 15). The examiner disagrees. The MPEP provides guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. (MPEP 2106.04(d)(1)). For example, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The MPEP states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of predicting business outcomes. This is illustrated in specification paragraph [0022] which discusses that the predicted business outcomes might provide improvements to “marketing strategies” and “resource management.” With respect to Applicant’s argument regarding machine learning, the examiner notes that the machine learning is merely recited at a high level and is insufficient to ingrate the abstract idea into a practical application. Additionally, paragraph [0091] of Applicant’s specification is noted which states utilization of “technological improvements of the predictor models.” However, this statement is not supported with any other information as to how the improvement is being made to existing technology, and therefore, it is considered to be a conclusory statement of improvement which was explicitly warned against in the MPEP.
Although the claims include computer technology such as hosting, by a web-based server, an application, executable on a plurality of test user devices of a plurality of test users, a memory, test user devices, Internet, a web-based server, a first and second neural network model, a medium, a computer, and a server, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving the business method of predicting business outcomes. The claimed process, while arguably resulting in a more accurate process for predicting business outcomes, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is utilizing data sets related to music and psychographics while still employing the same server and/or computer components used in conventional systems to improve prediction of business outcomes, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not integrated into practical application.

Applicant argues the claims provide significantly more because “the features involve implementing machine learning in a way that improves operation of the computer and improves the technical field of computer intelligence.” Remarks page 15. The examiner disagrees. The MPEP sets forth that if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). While the Examiner agrees that the specification addresses shortcomings in the field predicting business outcomes, the discussions present in the specification do not go as far as to address shortcomings in a technical field. Rather, the specification focuses on problems related to the business aspects of predicting business outcomes rather than problems related to the technical field. For example, the problem of ricks associated with new endeavors (as seen in paragraph [002] of the specification), are problems related to the business aspects of predicting business outcomes but not problems related to technology. Although Applicant’s specification notes that the current invention is utilizing “technological improvements of the predictor models,” such a statement is merely a conclusory statement, as noted above. While the examiner acknowledges that some claims recite machine learning, it is merely recited at a high level and insufficient to provide significantly more. Thus, although Applicant has identified several problems and improvements provided by the claimed invention, such problems and improvements relate to the abstract idea rather than to the additional elements or technology. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625